Citation Nr: 1503716	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for multilevel disc disease, cervical, lumbar and thoracic.

2.  Entitlement to service connection for right knee, status post arthroscopy.

3.  Entitlement to service connection for left knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	David Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A hearing was held on February 4, 2014, by means of video conferencing equipment with the appellant in Boston, Massachusetts, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability was raised by the record in a September 2010 claim, and the issues of entitlement to service connection for cervical radiculopathy and bilateral lumbar sciatica were raised in a January 2014 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's military service as a paratrooper contributed to his current cervical spine disorder.

2.  The Veteran's military service as a paratrooper contributed to his current lumbar disorder.

3.  The Veteran's military service as a paratrooper contributed to his right knee degenerative arthritis.

4.  The Veteran's military service as a paratrooper contributed to his left knee degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spondylosis with myelopathy, status post cervical laminectomy have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for lumbar spondylosis have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for right knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A November 2009 VA examination report and VA treatment records include diagnoses of cervical and lumbar spondylosis as well as degenerative joint disease of the bilateral knees.  Specifically, the November 2009 VA examination report included an assessment of bilateral degenerative arthritis of the knees, lumbar spondylosis without nerve root compression, myelomalacia at about C5-6 level, and cervical spondylosis with C6-T3 nerve root involvement on the right.  An October 2011 VA neurology attending note included impressions of cervical spondylosis with myelopathy s/p cervical laminectomy in the C2-C7 levels, and degenerative joint disease of the lumbar spine with intermittent radiculopathy.  The Veteran thus has a current disability for VA service connection purposes for each of the issues on appeal.

The Veteran contends that, as a paratrooper in service, he sustained injury to his neck, low back, and knees during his numerous jumps.  The Veteran is competent to report that he engaged in numerous jumps during service.  His statements are additionally bolstered by his DD Form 214, indicating that he served during active duty as a member of the 82nd Airborne Division, and an Individual Jump Record which documents the Veteran's 28 jumps between September 1977 and March 1980.  That the Veteran made such jumps during active duty is conceded.  

At the February 2014 Board hearing, the Veteran testified that he has experienced pain in his neck, low back, and knees since service, which has gradually increased in severity.  The Veteran is competent to report such continuous symptoms, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Although the Veteran did not seek medical attention during service or for many years thereafter, the Board finds credible the Veteran's explanation that he did not seek treatment because he lacked insurance, and that he only sought emergency care when the pain became too overwhelming.  A private emergency treatment center record from August 1988, for which the Veteran was seen for complaints of low back pain and was prescribed three days of bed rest, is in line with the Veteran's testimony.  Private treatment records document that the Veteran underwent left knee arthroscopy in March 1999 and right knee arthroscopy in September 1998.  A private hospital record documents that the Veteran underwent a five-level decompressive cervical laminectomy in May 2004.

Finally, the November 2009 VA examiner thoroughly reviewed the Veteran's military and medical history, and provided an opinion that it is more likely than not that the cervical and lumbar disk/posterior element disease is directly related to his active duty as a paratrooper and hard landings, and that it is at least as likely as not that the Veteran's bilateral knee osteoarthritis is associated with his hard landings during service.  An October 2011 VA neurology attending note also includes an opinion that load impact injuries from jumps as a paratrooper contributed to the Veteran's significant degenerative disease of the spine, since such activities predispose patients to such injuries.  The Board finds that these opinions, in combination with the Veteran's credible testimony regarding continuously-experienced pain since service, outweigh any seemingly-contradictory evidence, and render the weight of the evidence in favor of a finding of nexus between the Veteran's current disabilities and service.

As the Veteran has diagnoses of cervical and lumbar spondylosis and bilateral degenerative joint disease of the knees, his 28 jumps as a paratrooper during active service are conceded, and the only medical opinions of record identify a positive link between his current disabilities and service, a preponderance of the evidence is in favor of the Veterans claims.  Therefore, service connection is warranted.  See 38 U.S.C.A. §§1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.
    

ORDER

Service connection for cervical spondylosis with myelopathy, status post cervical laminectomy is granted.

Service connection for lumbar spondylosis is granted.

Service connection for right knee degenerative arthritis is granted.

Service connection for left knee degenerative arthritis is granted.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


